Appeal from an order of the Family Court, Wayne County (Stephen R. Sirkin, J.), entered March 19, 2007 in a proceeding pursuant to Family Court Act article 3. The order, among other things, adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on findings that he committed an act that, if committed by an adult, would constitute the crime of assault in the third degree (Penal Law § 120.00 [1]). Contrary to respondent’s contention, “ ‘the evidence presented at the hearing, when viewed in the light most favorable to the presentment agency . . . , is legally sufficient to prove beyond a reasonable doubt that respondent committed the acts alleged in the petition’ ” (Matter of Brandon S.M., 43 AD3d 1371, 1371 [2007]; see Family Ct Act § 342.2 [2]; Matter of Zachary R.F., 37 AD3d 1073 [2007]; Matter of Joseph J., 205 AD2d 777 [1994]). We reject respondent’s further contention that Family Court’s findings are against the weight of the evidence (see Matter of Travis D., 1 AD3d 968 [2003]). Respondent failed to preserve for our review his contention that the court improperly acted as an advocate for the presentment agency by questioning a witness (see People v Charleston, 56 NY2d 886, 887 [1982]), and, in any event, that contention lacks merit. The record éstablishes that the court was unable to hear the initial answer of the witness to the presentment agency’s question, and thus asked the witness only one question, for clarification (cf. Matter *1432of Yadiel Roque C., 17 AD3d 1168, 1169 [2005]; see generally People v Yut Wai Tom, 53 NY2d 44, 57-58 [1981]). Present— Scudder, P.J., Smith, Centra, Lunn and Peradotto, JJ.